DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020, 03/11/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 12-15, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fudaba et al (US 8,884,39, hereby Fudaba).
Regarding claim 1: Fudaba teaches the following:
 an image sensor (figure 2) comprising;
	a plurality of photoelectric conversion portions (elements 20 1, 20 2, and 20 3, figure 2) that convert light incident on a first surface of a semiconductor substrate into charge (column 2, line 60-65, “the photoelectric conversion portion 20 1 in its upper portion, the semiconductor region 30 2 includes the photoelectric conversion portion 20 2 in its upper portion, and the semiconductor region 30 3 includes the photoelectric conversion portion 20 3 in its upper portion”);
 a plurality of circuit portions (elements 7 and 9, Fig.2) controlled from a second surface that is an opposite surface of the first surface of the semiconductor substrate, for transferring the charge converted by the photoelectric conversion portions (column 2, line 21, “ Each of the plurality of unit pixels 2 can output a signal corresponding to the amount of received light of each color to the signal detection unit 7 via a corresponding one of vertical signal lines 9”) and;
 first separation portions: (elements 70, 100, 110, 80 1, 80 2, Fig.2) that separate the photoelectric conversion portions and the circuit portions for transferring the charge converted by the photoelectric conversion portions (Fudaba, column 5, line 7 “ element isolation 70 may be formed separately” || “Plugs 100 for reading signals corresponding to charges generated by the photoelectric conversion portions 20 1 to 20 3, and metal contacts 110 to be electrically connected to the plugs 100 can then be formed”|| “a layer such as P-type diffusion layer regions 80 1 and 80 2 having low impurity concentrations may be formed separately”).
 wherein at least part of the first separation portions (fig.2) are formed such that the area of the first surface is larger than the area of the second surface of at least part of the respective photoelectric conversion portions (column 5, line 34, “the plurality of photoelectric conversion portions 20, the photoelectric conversion portion 20 1 positioned farthest from the first surface A”).

Regarding claim 3: Fudaba, as discussed in claim 1, teaches:
the first separation portions are not in contact with the second surface (column 2, line 45, “the first separate potions are on the surface A and a second surface B opposite to the first surface A”).

Regarding claim 5: Fudaba, as discussed in claim 1, teaches:
the plurality of circuit - 23 -10199427US01/P220-0577US portions ( element 7, figure 1) correspond to the plurality of photoelectric conversion portions, respectively (Column 2, line 13 “Each of the plurality of unit pixels 2 can include a plurality of photoelectric conversion portions”|| “Each signal detection unit 7 can detect signals output from the unit pixels 2”).

Regarding claim 6: Fudaba, as discussed in claim 1, teaches:
each of the plurality of circuit portions is shared by a plurality of the photoelectric conversion portions (column 2, lines 5- 34);
and each of the first separation portions is formed between the each circuit portion and the photoelectric conversion portions that share the each circuit portion.

Regarding claim 12: Fudaba, as discussed in claim 6, teaches:
wherein the first separation portions (elements 7 and 9) are formed so as to separate the plurality of photoelectric conversion portions that share the each circuit portion from each other (column 2, line 21, “detection unit 7 via a corresponding one of vertical signal lines 9 on respective columns”).
	
Regarding claim 13: Fudaba, as discussed in claim 1, teaches the image sensor comprising:
second separation portions that separate between groups each having each of the plurality of circuit portions (elements 70, 100, 110, 80 1 and 80 2) and the photoelectric conversion portion or portions corresponding to each circuit portion (column 5, line 15, “metal contacts 110 to be electrically connected to the plugs 100”). 
wherein the first separation portions and the second separation portions are connected on the first surface (column 2, line 40-45, line 50-55, “isolation 70 and diffusion layer regions 80 1 and 80 2 can also serve as potential barriers which prevent charges generated by the photoelectric conversion portions 20 1 and 20 2” || “photoelectric conversion portions 20 1 and 20 2 are formed on the first surface”).


Regarding claim 14: Fudaba, as discussed in claim 13, teaches the image sensor comprising:
	wherein the second separation portions (elements 100, Fig.2)  penetrate from the first surface to the second surface (Column 5, line 12, “Plugs 100 for reading signals corresponding to charges generated by the photoelectric conversion portions from the first surface A”|| “semiconductor region 30 1′ (its surface on the side of the second surface B) || “More specifically, a photoelectric conversion portion 20 2  is on surface A  that is formed by semiconductor region 30 2 “)

Regarding claim 15: Fudaba, as discussed in claim 13, teaches the image sensor comprising:
	wherein the second separation portions (elements 110, Fig.2) are made of a metal light shielding member (column 5, metal contacts 110).

Regarding claim 20: Fudaba teaches an image capturing apparatus comprising: 
an image sensor including: 
a plurality of photoelectric conversion portions (elements 20 1, 20 2, and 20 3, Fig. 2) that convert light incident on a first surface of a semiconductor substrate into charge (column 2, line 43-45, “The photoelectric conversion device 1 includes a member 50 having a first surface A which receives light via an on-chip lens 140”); 
a plurality of circuit portions (elements 7 and 9, Fig.2), controlled from a second surface that is an opposite surface of the first surface of the semiconductor substrate, for transferring the charge converted by the photoelectric conversion portions (Column 2, line 21, “Each signal detection unit 7 can detect signals output from the unit pixels 2”); and
 first separation portions that separate the photoelectric conversion portions and the circuit portions (elements 70, 100, 110, 80 1, 80 2, Fig.2) for transferring the charge converted by the photoelectric conversion portions; and 
a processing unit that processes a signal output from the image sensor (element 220, Fig.4, "lines 38-60 to column 8, lines 1-2") wherein at least part of the first separation portions are formed such that - 26 -10199427US01/P220-0577US the area of the first surface is larger than the area of the second surface at least part of the respective photoelectric conversion portions (column 7, “signal processor 220 is included on the imaging surface of the photoelectric conversion” || line 34 “the photoelectric conversion portion 20 1 positioned farthest from the first surface A”).

Regarding claim 21: Fudaba teaches an image capturing apparatus which inherently performs the method steps of: 
forming, in a semiconductor substrate, first separation portions that penetrate from a first surface on which light is incident to a second surface that is opposite side of the first surface (column 2, “a photoelectric conversion device, comprising a member including a first surface configured to receive light, and a second surface opposite to the first surface”); 
forming a plurality of circuit portions that are controlled by the second surface for transferring charge converted by photoelectric conversion portions (column 2, line 13);
 forming second separation portions that separate the circuit portions and the photoelectric conversion portions (elements 70, 100, 110, 80 1 and 80 2); and 
forming the photoelectric conversion portions (element 100, Fig.2) that converts light incident on the first surface into charge, wherein at least part of the first separation portions and the second separation portions are formed so that the area of the first surface is larger than the area of the second surface of at least part of the respective photoelectric conversion portions (column 5, line 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 19 are rejected under 35 U.S.C103 as being unpatentable over Fudaba et al. (US 8884391 B2, hereby Fudaba) in the view of Venezia et al. (US 8,658,956 B2, hereby Venezia).

Regarding claim 4: Fudaba, as discussed in claim 3, teaches the image sensor with the exception of the circuit portions includes a transfer transistor. 
However, Venezia suggests the image sensor comprising:
	the circuit portions include a transfer transistor (Venezia, element T1, Fig.7, column 7, line 40, “a transfer transistor T1”) for transferring the charge converted by the photoelectric conversion portion (Venezia, column 7, line 42, “transfer the charge accumulated in photodiode PD”) and 
a holding portion for holding the charge transferred by the transfer transistor (Venezia, element FD, column 7, line 42, “transfer transistor T1 receives a transfer signal TX, which transfers the charge accumulated in photodiode PD to a floating diffusion node FD”), and 
the transfer transistor has a vertical transfer gate (Venezia, element 210, Fig.2, column 3, line 64, “a vertical transfer gate 210”) arranged between the first separation portion (Venezia, element 220, Fig.2, column 3, line 64) and the second surface (element 230, Fig.2, column 4, line 1, “Vertical transfer gate 210 is a vertical field effect device that is used as the transfer gate coupled between a photodiode region 220 and a floating drain 230 in an imaging pixel array”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fudaba to incorporate the teaching of Venezia to further include the transfer transistor to improve the quality of electronic images.

Regarding claim 19: Fudaba, as discussed in claim 1, do not teach the batch transfer transistor.
However, Venezia suggests the plurality of circuit portion respectively have batch transfer transistors (Venezia, T1, Fig.7) that transfer charge converted by the plurality of photoelectric conversion portions simultaneously (Venezia, column 7, line 42), and batch holding portions that hold the charge transferred by the batch transfer transistors (Venezia, FD, column 7, line 42).

Claims 16-18 are rejected under 35 U.S.C103 as being unpatentable over Fudaba et al. (US 8884391 B2, hereby Fudaba) in the view of Fang et al. (US 11,075,228 B2, hereby Fang).
Regarding claim 16: Fudaba, as discussed in claim 15, teaches the image sensor with the exception of a pining film that covers the metal light shielding member.
However, Fang suggests the second separation - 25 -10199427US01/P220-0577US portions  (Fang, element 40, Fig.1, column 6, “ a second insulation layer 40” further include a pining film that covers the metal light shielding member (Fang, element 60, column 2, line 5-7 “a thin film transistor, on the side of the first insulation layer distal to the substrate” ||“An orthographic projection of the thin film transistor on the metal light-shielding layer is inside the metal light-shielding layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fudaba to incorporate the teaching of Fang to further include a pining film to provide more protection.

Regarding claim 17: Fudaba, as discussed in claim 1, teaches the image sensor with the exception of the first separation portions is made of a metal light shielding member.
However, Fang suggests the first separation portions (Fang, element 20, column 7, “a first insulation layer 20”) is made of a metal light shielding member (Fang, column 7, line 14, the first signal line 31 within first insulation layer 20 which cover the metal light-shielding layer 60).
	
Regarding claim 18: Fudaba, as discussed in claim 17, teaches the image sensor with the exception of the first separation portions further includes a pining film that covers the metal light shielding member.
However, Fang suggests the first separation portions (Fang, element 20, Fig.1, column 6, line 43) further includes a pining film that covers the metal light shielding member (Fang, element 6, column 6, line 55 “an orthographic projection of the thin film transistor on the metal light-shielding layer is inside the metal light-shielding layer”).


Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fudaba et al. (US 8,884,391 B2, hereby Fudaba)

Regarding claim 2: Fudaba, as discussed in claim 1, lack an inclusion of an obliquely formation of the first separation portions as claimed, selecting a desired formation of elements/components in an imaging system in order to provide a compact design would have been obvious to one of ordinary skill in the art. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fudaba accordingly in order to provide a compact design for the image sensor.

Regarding claim 7: Fudaba, as discussed in claim 6 above, lack the use of microlenses for the photoelectric conversions as claimed, the use of known available microlenses for photoelectric conversions in an imaging system for preventing possible light interferences would have obvious to one of ordinary skill in the art. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed image sensor of Fudaba et al accordingly in order to provide more accurate to the conversion performances of the photoelectric conversion portions.

Regarding claim 11: Fudaba, as discussed in claim 1 above, lack a clear relative formation between the first separation portions and the photoelectric conversion portions as claimed, selecting a particular formation of elements/components in order to provide more compact design for an imaging system would have been obvious to one of ordinary skill in the art. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fudaba accordingly in order to provide more compact design for the image sensor.  


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.T./Examiner, Art Unit 4163

/QUE TAN LE/Primary Examiner, Art Unit 2878